FILED
                            NOT FOR PUBLICATION                            NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHANGBAO WANG,                                   No. 09-73691

              Petitioner,                        Agency No. A099-063-600

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 4, 2013
                            San Francisco, California

Before:       TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

       Petitioner Changbao Wang, a native and citizen of China, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

immigration judge’s (“IJ”) denial of his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252 and review the BIA’s factual findings for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
substantial evidence. 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). We grant Wang’s petition and remand for the Attorney General

to exercise his discretion whether to grant asylum.

      The government conceded Wang’s credibility at oral argument. Thus, we

assume that Wang’s testimony was credible.

      The local government abused Wang in response to his political protest

against the local government’s actions. The local government also charged Wang

with being a “counterrevolutionary against the government.” Accordingly, the

record compels a finding that “at least one central reason” for the harm inflicted on

Wang was his political opinion. See Hu v. Holder,652 F.3d 1011, 1017–20 (9th

Cir. 2011).

      The record also compels a finding that Wang’s mistreatment rose to the level

of persecution. Two police officers beat Wang for ten minutes, and the local

government detained Wang for two weeks. Upon his release, Wang had to report

to the police weekly, and when Wang failed to show up, the police searched for

him. Under these facts, Wang’s mistreatment qualifies as persecution. See

Mihalev v. Ashcroft, 388 F.3d 722, 730 (9th Cir. 2004); Guo v. Ashcroft, 361 F.3d
1194, 1203 (9th Cir. 2004).

      For the foregoing reasons, we conclude that Wang is statutorily eligible for


                                          2
asylum. We remand for the Attorney General to make the discretionary decision

under 8 U.S.C. § 1158(b)(1)(A) as to whether to grant asylum. See

Khunaverdiants v. Mukasey, 548 F.3d 760, 767 (9th Cir. 2008).

      Because Wang is eligible for asylum, we need not address Wang’s challenge

to the BIA’s determinations as to whether he belongs to a cognizable social group

and whether he qualifies for withholding of removal or protection under CAT. We

also need not consider whether the BIA erred in refusing to accept Wang’s new

evidence into the record.

      Petition for review GRANTED and REMANDED.




                                         3